        Case 1:15-cr-00095-AJN Document 2926 Filed 07/22/20 Page 1 of 1



                                                                                           7/23/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,

               –v–
                                                                   15-cr-95 (AJN)
 Dante Stephens,
                                                                      ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s letter motion requesting an adjournment of the

violation of supervised release (VOSR) hearing currently scheduled for August 13, 2020; the

Government’s opposition to the Defendant’s request; and the Defendant’s reply to the

Government’s opposition. Dkt. Nos. 2919, 2922, 2923.

       The Defendant’s request is hereby GRANTED. The Court adjourns the hearing to

September 23, 2020 at 3 p.m.

       SO ORDERED.


Dated: July 22, 2020
       New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
